Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant Argues

Hamada discloses "[t]he assembled-battery stacker 10 according to this embodiment is a member of an assembled-battery 1, and is configured to contain and fix a battery block 20. The battery block 20 is a component in which plate batteries 20 are stacked in the thickness direction (stacking direction). The plate battery 20 is so called a square type battery, that is, the shape is rectangular when viewed from the thickness direction of battery block 20" (see, paragraph 46 of Hamada). 
 
 
 
Then, referring to the figures above comparing FIG.1 of Hamada and FIG. 2 of Applicant's drawings, an end plate 13 of Hamada corresponds to, at best, the claimed first and second holding portions, rather than a bottom wall part 13A and a side wall part 13B as interpreted by the Office Action. 
On the contrary, the present disclosure embodies that the first holding portion and the second holding portion can be the connecting components (see, e.g., paragraph 65 of Applicant's application, "during the assembling of the battery units 111 according to the present disclosure, the conventional end plate and side plate are replaced by the first holding portion 121 and the second holding portion 122. Compared with the end plate and the side plate, the first holding portion 121 and the second holding portion 122 have the lighter weight and the smaller volume. In this way, the energy density of the battery module 1 and the space utilization both can be improved, while facilitating the assembling of the battery units 111," emphasis added). That is, the end portion of the present disclosure refers to an end portion of the battery structure (see, e.g., Claim 1 of Applicant's application, "the battery unit array structure comprises two opposite end portions along the length direction L and two opposite side portions along a width direction W."), while the alleged end portion (e.g., end plate 13 of Hamada) indeed corresponds to the claimed first and second holding portions not the claimed end portion. 

 
Examiner respectfully disagrees

Given that the side parts 13a/13b of the end plate 13, as outlined in annotated figures below, have the connecting member 14 connected thereto, one of ordinary skill in the art would consider just the connection parts of the end plate 13 (as outlined in annotated figures below) to be equivalent to the claimed first and second holding portions give that those portions of the end plate 13 are the parts that hold the connecting member 14. Given that only those parts of the end plate 13 hold the connecting member 14, the rest of the end plate 13 (not outlined in the figures below)  can be considered to be separate from the outline portion below and therefore can be considered to be not a part of the claimed “first and second holding members” 
Futhermore, although the specification discloses that "during the assembling of the battery units 111 according to the present disclosure, the conventional end plate and side plate are replaced by the first holding portion 121 and the second holding portion 122. Compared with the end plate and the side plate, the first holding portion 121 and the second holding portion 122 have the lighter weight and the smaller volume. In this way, the energy density of the battery module 1 and the space utilization both can be improved, while facilitating the assembling of the battery units 111," Given that the structural limitations in the claim are met, Hamada discloses the claimed limitations 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)




    PNG
    media_image1.png
    423
    610
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    423
    610
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    423
    610
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723